DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 05/26/2021 has been entered and fully considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-22 and 25-28 of U.S. Patent No. 11020087. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of instant application are directed towards an apparatus performing tasks of a method. However, the method steps/algorithm performed by the apparatus have been already claimed in claims 1, 5-22, and 25-28 of U.S. patent No. 11,020,087. It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to implement the steps of the method claimed in U.S. patent No. 11,020,087 in the form of an apparatus according to claims 1-15 of instant application in order to apply the method using an apparatus.
In particular, claims 1, 5-22 and 25-28 of U.S. Patent No. 11020087 disclose a method of “receiving a selection of a desired setting group from a plurality of setting groups corresponding to different imaging targets, wherein the desired settings group comprises a plurality of settings suitable for imaging a desired imaging target of the different imaging targets, wherein the plurality of settings correspond respectively to different components of an image acquisition pipeline, wherein the different components of the image acquisition pipeline comprise an intravascular imaging device, a patient interface module (PIM), an acquisition card, and the central processing unit applying, at the intravascular imaging device, a first setting of the plurality of settings to live image data obtained by the intravascular imaging device; applying, at the PIM, a second setting of the plurality of settings to the live image data received from the intravascular imaging device applying, at the acquisition card, a third setting of the plurality of settings to the live image data received from the PIM, applying, with software executed by the CPU, a fourth setting of the plurality of settings to the live image data received from the acquisition card; and outputting, to a display, an intravascular image generated from the live image data at the CPU”.
Claims 1, 5-22, and 25-28 of U.S. Patent 11020087 fail to expressly disclose that the claims are directed towards an apparatus.
However, since it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method disclosed in patent no. 11020087 and implement it using a CPU, a display and an intravascular imaging device as it is recited in claims of the patent 11020087 in the form of an apparatus since the method is a computer implemented method using a CPU, a display as an output device and intravascular imaging device which is also disclose din the claims of the patent 11020087.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793